       Case 4:20-cv-00581-O Document 19 Filed 09/15/20                Page 1 of 2 PageID 75
                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF TEXAS
                                     FORT WORTH DIVISION

 ELLA NELSON, individually and on behalf of all                       CLASS ACTION
 others similarly situated,
                                                                  Case No. 4:20-cv-00581-O
       Plaintiff,
                                                                 JURY TRIAL DEMANDED
 vs.

 MONTHLY AUTO SALES, INC. D/B/A WATSON
 AUTO GROUP, a Texas Corporation,

   Defendant.
 ______________________________________/

                            NOTICE OF DISMISSAL WITH PREJUDICE

           Plaintiff, Ella Nelson, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), does

hereby dismiss this this action as follows:

           1.       All claims of the Plaintiff, Ella Nelson, individually, are hereby dismissed with

prejudice.

           2.       All claims of any unnamed member of the alleged class are hereby dismissed

without prejudice.



Date: September 15, 2020

Respectfully Submitted,

By: /s/ Angelica M. Gentile
Angelica M. Gentile, Esq.
Texas Bar # 24112322
Email: agentile@shamisgentile.com
14 NE 1st Ave., Suite 705
Miami, FL 33132
Telephone (305) 479-2299
Facsimile (786) 623-0915

Counsel for Plaintiff and the Class
  Case 4:20-cv-00581-O Document 19 Filed 09/15/20                 Page 2 of 2 PageID 76



                                  CERTIFICATE OF SERVICE

       I hereby certify that on September 15, 2020, I electronically filed the foregoing document
with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being
served this day on all counsel identified below via transmission of Notices of Electronic Filing
generated by CM/ECF or in some other authorized manner.

Respectfully submitted,
                                             SHAMIS & GENTILE, P.A.
                                             14 NE 1st Ave., Suite 705
                                             Miami, FL 33132
                                             Telephone (305) 479-2299
                                             Facsimile (786) 623-0915
                                             Email: efilings@sflinjuryattorneys.com

                                      By:     /s/ Angelica Gentile
                                              Andrew J. Shamis, Esq.
                                              Florida Bar # 24112322


                                             Counsel for Plaintiff and the Class
